Citation Nr: 1120283	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  09-10 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to February 1981.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision by the Winston-Salem, North Carolina Regional Office (RO) of the United States Department of Veterans Affairs (VA), in which the RO denied a TDIU.


FINDINGS OF FACT

1.  The Veteran's headaches incapacitate him multiple days per week for several hours.

2.  The Veteran's lower extremity peripheral neuropathy limits his endurance and stability in standing.

3.  The Veteran's retinopathy interferes with work that requires clear vision.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is granting the benefit sought on appeal.  Therefore, it is not necessary to discuss VA's duties to notify or assist the Veteran in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The Veteran is seeking a TDIU, contending that his service-connected disabilities make him unable to work.  VA regulations allow for the assignment of TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

The Veteran's service-connected disabilities are: combined tension and migraine headaches, rated at 50 percent; diabetes mellitus with erectile dysfunction, rated at 20 percent; hypertension, rated at 10 percent; pseudofolliculitis barbae, rated at 10 percent; hypertensive retinopathy, rated at 10 percent; peripheral neuropathy of the right lower extremity, rated at 10 percent; and peripheral neuropathy of the left lower extremity, rated at 10 percent.  His combined disability rating is 80 percent.  His combination of ratings meets the criteria for a TDIU.

VA examination and treatment records from about 2000 forward show diagnoses and treatment of migraine headaches, hypertension, and diabetes mellitus, and he has been diagnosed with hypertensive retinopathy.  During a VA examination in September 2006, the Veteran reported that he avoided physical activity due to migraine headaches and sore feet.  He stated that it had been more than ten years since he had last worked.  Peripheral neuropathy of both feet was diagnosed and it was noted that he could only walk about 1/2 a block.  On VA examination in December 2007, the Veteran reported that severe headaches incapacitated him three to four times a week.  The examiner stated that incapacitation to that extent would prevent the Veteran from holding any reasonable sedentary or physical employment.

The Veteran has also received mental health treatment.  He has sought service connection for depression and other mental disorders, but VA has denied service connection for any mental disorder.  In 2002, the United States Social Security Administration found that the Veteran had been disabled since 2001 due to paranoid schizophrenia and other psychotic disorders and personality disorders.

In March 2009, the Veteran had a hearing before a Decision Review Officer at the RO.  The Veteran reported that he had migraine headaches two to four times per week.  He stated that with each occurrence he had to remain in bed a dark, quiet room for at least five hours.  He reported that the headaches occasionally were accompanied by nosebleed.  He indicated that the headaches sometimes necessitated emergency room treatment, and sometimes hospitalization.  The Veteran's wife reported that on three occasions the Veteran had been hospitalized to treat severe headaches.  The Veteran stated that each day he took three different medications to try to control the headache disorder.  He indicated that the amount of time he had to spend in bed due to the headaches left little time to leave his home.  The Veteran reported having dizzy spells related to his hypertension.

In April 2011, the Veteran had a hearing, at the Board's offices in Washington, DC, before the undersigned Veteran's Law Judge.  The Veteran reported that he completed high school, and attended college for about a year.  He indicated that after service he had worked as a welder.  He reported that it had been many years since he last worked.  He stated that his headaches occurred three to four times per week, lasted about three hours, and necessitated his lying down until they passed.  He stated that he was on continuous medication for the headaches, and that the medication had side effects of nausea and dizziness.  He reported that the peripheral neuropathy in his lower extremities limited the time he could stand, and made him unstable when standing.  He indicated that he had blurring of his vision.  He stated that the limitations of his standing and vision made him unable to work as a welder.  He indicated that, even for other types of work, he did not believe that anyone would hire him, considering his health conditions, including the headaches, diabetes, hypertension, leg neuropathy, and visual problems. 

A considerable volume of evidence from treatment records and the Veteran's statements provides a fairly consistent and credible picture of the effects of the Veteran's service-connected disabilities.  The evidence sufficiently demonstrates that the combination of frequent incapacitating headaches, blurring of vision, and neuropathy in the lower extremities precludes the Veteran from holding regular employment.  There is evidence that his capacity for employment is also adversely affected by psychiatric disorders, for which service connection has not been established.  Nevertheless, after resolving all doubt in the Veteran's favor, the Board concludes that the combined affect of the Veteran's service-connected disabilities make him unable to secure or follow a substantially gainful occupation.  Accordingly, entitlement to a TDIU is granted.


ORDER

Entitlement to a total disability rating based on individual unemployability is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


